This was an appeal from the decree of the Judge of Probate of Cumberland County allowing the last will and testament of Deborah S. Peterson. The Supreme Court of Probate at the close of the appellant’s evidence dismissed the appeal, and the appellant thereupon filed exceptions to this ruling.
The exceptions were adjudged by the presiding Justice to be frivolous and intended for delay and were certified as such to the Chief Justice under R. S., Chap. 82, Sec. 55. More than thirty days having expired since the transmission of said exceptions to this court, and neither case nor arguments having been received, Held; that the exceptions be overruled for want of prosecution and the decree of the Supreme Court of Probate affirmed. John T. Fagan, Harry E. Nixon, and Jacob H. Berman, for appellant.